      Case 1:19-cv-00496-LJO-EPG Document 27-1 Filed 01/28/20 Page 1 of 1




1

2

3

4

5                      UNITED STATES DISTRICT COURT
6                        For the Eastern District of California
7
                                     Fresno Division
8

9    Michael N. Anhar,                         Case No. 1:19-cv-00496-LJO-EPG

10                      Plaintiff;             Order Granting Motion to Correct
                                               the Due Date of Defendant’s
11
           v.                                  Answer from March 9, 2020 to
12                                             February 11, 2020
     Citibank, N.A.,
13
                        Defendant.
14

15
           Plaintiff’s motion to correct the due date of Defendant’s answer from
16
     March 9, 2020 to February 11, 2020 is GRANTED. The Clerk of the Court
17
     is directed to make the necessary correction to the docket.
18

19         IT IS SO ORDERED.

20         Dated:                           /s/ ____________________________
                                            UNITED STATES MAGISTRATE JUDGE
21

22


                                           1
